Citation Nr: 0208301	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  99-04 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for athlete's foot, to 
include as a result of exposure to Agent Orange

2. Entitlement to service connection for a blood disorder, to 
include as a result of exposure to Agent Orange.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel








INTRODUCTION

The veteran served on active duty from March 1969 to October 
1971.

This case comes before the Board of Veterans Appeals (the 
Board), on appeal from a July 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the veteran has additional claims for 
compensation that have not been appealed to the Board and 
therefore are not currently before the Board.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
this appeal has been 
      obtained by the RO.  

2. Athlete's foot did not have its onset in service, did not 
increase in severity during a period of service, and is 
not otherwise related to service including exposure to 
Agent Orange.

3. The veteran does not have any blood disorder, including 
hepatitis, that is related to service.  


CONCLUSIONS OF LAW

1. Athlete's foot was not incurred in or aggravated by active 
service, nor may it be presumed to be related to service 
as a result of exposure to Agent Orange. 38 U.S.C.A. 
§§ 1110 (West 1991 & Supp. 2001), 1116 (as amended by 
§ 201(c) of the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001)); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001). 

2. A blood disorder, including hepatitis, was not incurred in 
or aggravated by active service, nor may it be presumed to 
be related to service as a result of exposure to Agent 
Orange. 38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 
3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the July 1998 
rating decision, the January 1999 Statement of the Case, and 
the June 2001 Supplemental Statement of the Case, of what 
would be necessary, evidentiary wise, to grant the veteran's 
claims.  The notices sent to the veteran discussed the 
available evidence and informed him that service connection 
for athlete's foot and a blood disorder was being denied 
because there was no medical evidence of a link to service, 
and in the case of a blood disorder (including hepatitis), 
there was no evidence of any disability.  The Board therefore 
concludes that the veteran was adequately informed of the 
information and evidence needed to substantiate his claims, 
and the RO complied with VA's notification requirements.  
Thus, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
this regard, the RO sent the appellant a letter dated in May 
2001 that requested additional evidence.  This letter 
notified the veteran of the type of evidence necessary to 
substantiate the claim.  It informed him that it would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The RO gathered 
the veteran's service medical records, VA outpatient 
treatment notes, and private physician outpatient treatment 
notes identified by the veteran, and provided the veteran 
with a VA examination in April 1998.  The veteran has not 
indicated that there is other relevant evidence available.  
Thus the Board finds that the RO provided the requisite 
assistance to the veteran in obtaining evidence regarding the 
claimed disability.  In fact, it appears that all such 
relevant evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Evidence

The veteran's service medical records are negative for any 
complaint of or treatment for athlete's foot or a blood 
disorder.  There is no indication of hepatitis or any other 
blood related disease in the service medical records.

The veteran underwent a VA examination in April 1998.  The 
veteran complained of athlete's foot including itching and 
discomfort.  The veteran stated that he had never had 
treatment for the athlete's foot although he did state that 
in 1990 the VA medical center gave him some cream for his 
feet but that it was ineffective.  The examination revealed 
that the only apparent abnormalities were a mole on the left 
temple and some numbness on the dorsum of the wrist.  There 
was a notation that the veteran had itching between his toes 
and a notation of tinea pedis (athlete's foot).  There was no 
etiology given for the athlete's foot.  The examiner did note 
some tinea versicolor type changes of the skin on the chest, 
but the veteran denied any symptoms.  There was no indication 
of hepatitis.  Blood testing revealed elevated levels of 
hemoglobin, and lowered levels of white blood cells, red 
blood cells, HGB and HCT.  There was some notation that this 
might reveal anemia, but no anemia was noted on the 
examination report, and no etiology for any blood related 
disease is noted.

In a letter dated in November 1998 the veteran describes a 
mole on his chest and skin discoloration.  The veteran also 
describes his athlete's foot including extreme sweating of 
the feet and a strong odor.  The veteran complained of other 
conditions including a tumor in his wrist and a swelling in 
his neck.  The veteran states that he was told he had 
hepatitis in 1991 when he attempted to donate blood for a 
transfusion for his wife.

A VA outpatient treatment note dated in June 1986 indicated 
that the veteran reported a history of hepatitis.  There is 
no indication of an actual diagnosis of hepatitis.

Treatment notes dated from April 1990 to April 1991 are 
negative for any mention of a blood disorder or hepatitis.  
These treatment notes do indicate complaints of edema of the 
feet but no indication of athlete's foot and there is no 
etiology given.

VA outpatient treatment notes dated from May 1998 to November 
2000 are silent regarding athlete's foot and a blood disorder 
(including hepatitis).  There is no indication of any 
treatment for these conditions.  A treatment note dated in 
May 1999 indicated the veteran had a rash on his neck but no 
complaint regarding his feet.  A treatment note dated in 
February 1999 indicated the veteran was treated for hives on 
his chest but again no indication of any treatment for his 
feet.

Private physician treatment notes are also silent regarding 
the claimed conditions.  Treatment notes from Hillendale 
Primary Care dated from April 1998 to January 2001, and 
treatment notes from DeKalb Medical Center dated from 
November 1998 to January 2001 do not indicate any treatment 
for athlete's foot or any blood disorder including hepatitis.  

III.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Additionally, the veteran served in the Republic of Vietnam.  
Such service qualifies the veteran for consideration of this 
claim under the presumptive service connection principles 
governing herbicide exposure.  The law regarding presumptive 
service connection based on exposure to herbicides has 
recently been amended in veterans' favor.  If a veteran 
served on active duty in the Republic of Vietnam during the 
Vietnam era, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicides.  38 U.S.C.A. § 1116(f), 
as amended by § 201(c) of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).

A. Service connection for athlete's foot

The veteran has stated that he has athlete's foot and that he 
has experienced itching, discomfort, sweating, and a strong 
odor coming from his feet.  He stated that he has not 
generally been treated for this condition, but that in 1990 
he was given some cream to try to treat the problem but the 
cream proved ineffective.  The veteran has not been clearly 
diagnosed with athlete's foot, though there is a notation in 
the file that suggests tinea pedis.  The veteran has 
described his symptoms and while he is not competent to make 
a medical diagnosis, he is competent to describe his 
symptoms. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Assuming, without conceding, that the veteran has athlete's 
foot, it is also necessary that the evidence show a link 
between service and the veteran's current condition.  To 
grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

There is no medical evidence establishing a link between the 
veteran's service and his athlete's foot.  The veteran's 
service medical records are negative for any mention of 
athlete's foot.  The post-service VA and private physician 
treatment notes do not indicate any link between service and 
athlete's foot.  The veteran has stated his belief that there 
is a relationship, and the Board does not doubt the 
credibility of these statements, however, lay persons are not 
competent to offer medical opinions as to the diagnosis or 
etiology of disease.  Espiritu, 2 Vet. App. 492. 

The Board finds that the most probative evidence does not 
establish a link between the veteran's athlete's foot and his 
military service.  Therefore, direct service connection is 
not warranted for this disability.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

B.  Service connection for a blood disorder including 
hepatitis

The veteran's service medical records are negative for any 
mention of any blood disorder, including hepatitis.  The VA 
examination in April 1998 did note abnormal levels of 
hemoglobin, white blood cells, red blood cells, and 
hematocrit, with some indication of anemia (though a formal 
diagnosis of a blood disorder was not made).  The VA and 
private physician treatment notes do not show any treatment 
for any blood disorder or hepatitis at all.  The veteran has 
stated that he was told he had hepatitis when he tried to 
donate blood in 1991, and there is a single treatment note 
dated in September 1986 that indicates a history of 
hepatitis, with no actual diagnosis of this condition.

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson, 4 Vet. App. at 314.  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability".  Boyer 210 F.3d at 1353.

There is no medical evidence establishing a link between the 
veteran's service and any blood disorder including hepatitis.  
The veteran's service medical records are negative for any 
mention of a blood disorder or hepatitis.  The post-service 
VA and private physician treatment notes do not indicate any 
link between service and a blood disorder or hepatitis.  The 
veteran has stated his belief that there is a relationship, 
and the Board does not doubt the credibility of these 
statements, however, lay persons are not competent to offer 
medical opinions as to the diagnosis or etiology of disease.  
Espiritu, 2 Vet. App. 492.

The Board finds that the most probative evidence does not 
establish a link between the any blood disorder or disease, 
including hepatitis, and his military service.  Therefore, 
direct service connection is not warranted for this 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

C.  Service connection for athlete's foot and a blood 
disorder due to Agent Orange exposure

The veteran has also claimed that his athlete's foot and a 
blood disorder should be presumed service-connected as a 
result of exposure to Agent Orange while in the Republic of 
Vietnam.  VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service (which is 
now presumed for all veterans who served in the Republic of 
Vietnam), presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2001) (as amended by 66 
FR 23168, May 8, 2001, which added Type II diabetes to this 
list).  The regulations do not provide for presumptive 
service connection for athlete's foot or any blood related 
diseases (including hepatitis), and therefore, presumptive 
service connection is not warranted for these conditions.  
38 U.S.C.A. § 1116, 38 C.F.R. § 3.307, 3.309 (2001).  

In the case of Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, a 
claimant may establish service connection for athlete's foot, 
or a blood disorder including hepatitis, by presenting 
evidence which shows that it is as likely as not that the 
athlete's foot or blood disorder was caused by inservice 
Agent Orange exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.303; Gilbert v Derwinski, 1 Vet. App. 49 (1990).  
However, the veteran has presented to competent medical 
evidence causally linking athlete's foot, or a blood 
disorder, to exposure to Agent Orange in service.  

Based on a National Academy of Sciences report which listed 
various conditions and diseases that were not associated with 
Agent Orange exposure, and which included an exhaustive 
review of the scientific and medical literature, the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  67 Fed. Reg. 
42,600 (June 24, 2002).  In light of this finding, and there 
being no evidence presented by the claimant that would tend 
to suggest that the athlete's foot and blood disorder are 
related to Agent Orange exposure, the Board finds that the 
clear preponderance of competent evidence is against a 
finding that service connection is warranted for pertinent 
disability.




ORDER

Entitlement to service connection for athlete's foot is 
denied.

Entitlement to service connection for a blood disorder, 
including hepatitis, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

